APPEAL OF JOHN HOOD & CO., INC.John Hood & Co. v. CommissionerDocket No. 6496.United States Board of Tax Appeals3 B.T.A. 1106; 1926 BTA LEXIS 2484; March 31, 1926, Decided Submitted March 3, 1926.  *2484  The profits tax of foreign corporations should be computed under the provisions of section 328 of the Revenue Act of 1918.  E. St. Clair Thompson, Esq., for the taxpayer.  Robert A. Littleton, Esq., for the Commissioner.  STERNHAGEN *1106  Before STERNHAGEN and LANSDON.  The Commissioner, in accordance with section 328 of the Revenue Act of 1918, determined a deficiency in income and profits taxes of $3,979.48 for the year 1919.  Petitioner claims computation under section 301.  FINDINGS OF FACT.  The petitioner was in 1919 a corporation, created and organized in 1912 under the laws of Ireland.  OPINION.  STERNHAGEN: Section 327 of the Revenue Act of 1918 provides "that in the following cases the tax shall be determined as provided in section 328: * * * (b) in the case of a foreign corporation." Section 1 provides, "that when used in this Act * * * the term 'foreign' when applied to a corporation or partnership means created or organized outside the United States." *1107  Clearly this is a foreign corporation within the statutory definition.  The facts relied upon by the petitioner that all its business is done in this country*2485  and that it has complied with the laws of New York to do business in that State, are matters which can not serve to take the case out of the clear language of the statute.  ; . The deficiency is $3,979.48.  Order will be entered accordingly.